Citation Nr: 1640882	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  10-47 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

What evaluation is warranted for migraine headaches? 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from October 1971 to August 1972, and on active duty from April 1989 to September 2008.  
 
This case comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In September 2011, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.  
 
In October 2013, the Board granted entitlement to a 30 percent rating for migraine headaches prior to April 12, 2010.  The issue of entitlement to a rating higher than 30 percent since April 12, 2010 was remanded for further development.  The appellant appealed the October 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 order, the Court granted the parties' Joint Motion to Vacate and Remand the Board's decision regarding the claim of entitlement to a rating higher than 30 percent for migraine headaches prior to April 12, 2010.

In September 2014, the Board denied the claim for a rating higher than 30 percent for migraine headaches for all pertinent appeal periods.  The appellant appealed the Board's decision to the Court.  In a March 2015 order, the Court granted a Joint Motion to Vacate and Remand the Board's decision for readjudication consistent with the directives contained therein.  In June 2015, the Board again denied the claim for a rating higher than 30 percent for migraine headaches, and the case was again subject to a Joint Motion for Remand of the Board's decision in July 2016.

A review of the Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) reveals additional documents relevant to the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant when further action on his part is required.

REMAND

Pursuant to the instructions of the July 2016 Joint Motion for Remand, the Board finds that further development is necessary in order to properly determine whether the Veteran has, or has had, "very frequent prostrating and prolonged attacks productive of severe inadaptability."  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).  While the Veteran has stated that he often needs to close his eyes or rest while he is at work, it is unclear whether such work interruptions are "prolonged" and also "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  The Board therefore remands this issue to obtain a VA medical examination and a social and industrial survey to address this question.

The Veteran should also be afforded an additional opportunity to provide evidence corroborating any claimed economic impact due to migraine headaches, as well as any recent private treatment records, and additional VA treatment records.  All identified records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide evidence of the economic impact of his service-connected migraine headaches.  Such evidence includes, but is not limited to, income tax reports since 2008, income statements since September 2008, employers' statements, sick leave records since September 2008, or any other information that would demonstrate how migraine headaches have affected his earnings.

2.  Contact the Veteran and request that he provide the full name and address of any medical facility and/or provider from whom he received treatment for migraine headaches since 2013.  Following receipt of that information, the AOJ should contact all facilities/providers in question, and request that they provide copies of any and all records of treatment provided the Veteran during that time period.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.

3.  Obtain all outstanding, pertinent VA treatment records since November 2013.  All records received should be associated with the claims file.  If the AOJ cannot locate any VA or identified private records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.

4.  After completing the development above, schedule the Veteran for a VA examination to determine the severity of his service-connected migraine headaches.  The examiner must be provided access to the claims file and all files in Virtual VA and VBMS.  The examiner must specify in the examination report that all files have been reviewed.  Following the examination, the examiner must address the following:

a) Please perform all necessary tests to determine the current severity of the Veteran's migraine headaches.

b) Does the Veteran have very frequent completely prostrating attacks productive of severe economic inadaptability?  If yes, when did such attacks begin?  Please provide specific references to the evidence of record which show the economic impact of the Veteran's migraine headache disorder to support any response.

A complete rationale must be provided for any opinion offered.  If any question cannot be answered without resorting to pure speculation, please provide a complete explanation as to why that is so.

5.  Arrange for the Veteran to undergo a social and industrial survey, administered by a social worker (or other appropriate evaluator), to evaluate the impact of his service-connected migraine headaches on his economic adaptability since 2008.  The examiner must be provided access to the claims file and all files in Virtual VA and VBMS, and the examiner must specify in the examination report that all files have been reviewed.  

Following completion of the social and industrial survey, the examiner is to discuss whether the Veteran has, at any time since September 2008, suffered from very frequent completely prostrating attacks of migraine headaches which are productive of severe economic inadaptability.  If the examiner finds that he does, the examiner is to state when such attacks began and to provide specific examples of the economic impact of the Veteran's condition to support any response.  Please provide specific references to the evidence of record which show the economic impact of the Veteran's migraine headache disorder to support any response.

A complete rationale must be provided for any opinion offered.  If any question cannot be answered without resorting to pure speculation, please provide a complete explanation as to why that is so.

6.  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

7.  After the development requested has been completed, conduct any further development indicated.  Ensure that the examiners documented consideration of all relevant records in the claims file as well as in Virtual VA/VBMS, and that they are in compliance with the directives of this remand.  If any report is deficient in any manner, implement corrective procedures at once.

8.  Thereafter, readjudicate the issue.  If any benefit is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




